Title: To James Madison from Adrian Benjamin Bentzon, 20 December 1816
From: Bentzon, Adrian Benjamin
To: Madison, James



Private
Sir!
Ste. Croix, 20. December 1816

Presuming on the personal acquaintance, you have honor’d me with, I venture to call on your attention for a few moments in order to explain in a private letter my motives for not immediately granting an "exequatur" to Mr. Jacques, who has been appointed Consul at Ste. Croix.  It is not customary to receive Consuls in Colonies, the trade in nearly all being in ordinary times exclusive with the mother country; but american ships being admitted into our colonial ports, Mr. Harrison, when appointed to the Consulate of St. Thomas was receiv’d without waiting for orders from home by General Oxholm, and I saw his arrival with pleasure, because I knew that the customhouse arrangements of the United States are facilitated by the existence of Consuls in foreign places, because I was not ignorant of the spirit of the american instructions, which enjoin the Consuls to avoid all, that may fatigue or annoy the constituted authorities in their respective Consulates, and let me sincerely add, my esteem for the american government naturally led me to approve of a measure, I supposed might give satisfaction to it; but Mr. Harrison, as will be prov’d to You, Sir! by the Danish Minister in America, to whom I have officially address’d myself on the Subject, has conducted himself in a manner, I must qualify vexatious, and will, I trust, be mark’d with Your disapprobation, and therefore, as the instance, in which has been deviated from the common rule by granting an "exequatur" without waiting for higher orders, has proved a source of dissatisfaction, I can not with propriety continue the same line of conduct, but must refer to the Minister of the foreign department, whether Mr. Jacques is to reside as Consul at Ste. Croix or not.  at the same time I know Mr. Jacques to be peaceable and to understand the limits of his authority and shall have no hesitation in declaring to the department, that there can be no objection on my part to him in the capacity, in which you have appointed him.
You will not doubt, I hope Sir! my assurances, that nothing can be more pleasing to me, than occasions to render Americans service, whether they be private or publick men, and nothing more mortifying, than a case, where an American not only makes it impossible for me to follow the bent of my inclination, but, even obliges me to complain of him.
Permit me to conclude with unfeign’d expressions of the high esteem, with which I have the honor to subscribe myself Sir! Your most obedient and Very humbe and devoted Servant

Bentzon

